Exhibit 99.2 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D (including amendments thereto) with respect to the Common Stock, par value $0.0001, of Global Defense & National Security Systems, Inc. This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated: November 10, 2015 Cowen Investments LLC By: RCG LV Pearl LLC, its sole member By: Cowen Group, Inc., its sole member By: /s/ Owen S. Littman Name: Owen S. Littman Title: General Counsel RCG LV Pearl LLC By: Cowen Group, Inc., its sole member By: /s/ Owen S. Littman Name: Owen S. Littman Title: General Counsel Cowen Group, Inc. By: /s/ Owen S. Littman Name: Owen S. Littman Title: General Counsel /s/ Peter A. Cohen Peter A. Cohen
